Citation Nr: 1417478	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  12-12 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1984 to March 1988, with prior active and inactive duty service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  In May 2013, a videoconference hearing was held before the undersigned; a transcript is in the record.  The Veteran has submitted additional evidence with a waiver of RO initial consideration.  

The RO had also developed for appellate review (issued a statement of the case on), and the Veteran perfected an appeal as to, several increased rating claims.  Those issues were not certified on appeal to the Board, and administratively, the RO closed those appeals as withdrawn.  At the May 2013 videoconference hearing the Veteran's representative confirmed on the record that the Veteran was not pursuing appeals as to the increased ratings claims, and that entitlement to a TDIU rating is the only issue before the Board.  


FINDINGS OF FACTS

1.  The Veteran's service connected disabilities (a low back disability rated 40 percent, with right and left lower extremity radiculopathy, rated 10 percent for each lower extremity, and residuals of a right 5th metacarpal fracture, also rated 10 percent) all involve the musculoskeletal system and are rated 60 percent combined.

2.  It is reasonably shown that, by virtue of his service-connected disabilities, the Veteran is precluded from maintaining regular substantially gainful employment.






CONCLUSION OF LAW

The schedular requirements for a TDIU rating are met, and a TDIU rating is warranted.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless. 

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence of record included in the Veteran's claims file, including such evidence contained in Virtual VA and VBMS, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.   38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).   Disabilities affecting both upper or both lower extremities, disabilities resulting from a common etiology or a single accident, and disabilities involving a single body system are considered as one disability. 38 C.F.R. § 4.16(a).

Entitlement to TDIU requires an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.   Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is whether the Veteran's service-connected disability(ies) alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In making this determination, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Service connection has been established for low back strain, rated 40 percent, with bilateral lower extremity radiculopathy, rated 10 percent for each lower extremity,  and residals of a right fifth metacarpal fracture, also rated 10 percent.  The Veteran's service-connected disabilities are rated 60 percent combined.  Because they all involve the musculoskeletal skeletal system, they are considered a single disability.  38 C.F.R. § 4.16(a).   Accordingly, the schedular rating requirement for a TDIU rating in 38 C.F.R. § 4.16(a) is met.   Therefore, the question remaining is whether the Veteran is unable to engage in substantially gainful employment because of his service-connected disabilities. 

The Veteran has a high school education and certificates in welding.  He has worked in manual labor as a welder, and also as a screen printer, and is not currently employed.

On September 2007 VA peripheral nerves examination, the Veteran had reported missing 30 to 40 days of work in a 12-month period due to pain.  The claims file includes a number of statements submitted by the Veteran's then-current employer regarding the Veteran's work limitations and excessive absenteeism due to his service-connected disabilities.  According to a handwritten notation on the Veteran's June 2010 statement, his employment was terminated effective June 18, 2010, due to loss of hours. 

On August 2011 VA thoracolumbar spine examination, the examiner questioned the Veteran's claim that he was awarded Social Security Administration (SSA) disability benefits due to his back disability and found to the contrary that the Veteran's service-connected disabilities did not impact his ability to work.  The evidence of record, however, shows that SSA has found the Veteran to be disabled primarily due to his service-connected back disability.  While such finding is not binding on VA, the SSA disability finding is material evidence that has probative value as to his claim for a TDIU rating.

A February 2013 record from the Veteran's treating physician notes that the Veteran is unable to work due to progressive symptoms.  On June 2013 private functional capacity assessment, the examiner determined that the Veteran was able to sit for four hours, maximum, and only in 20 minute intervals; he concluded the Veteran could function at a sedentary work level.

In summary, the medical evidence reflects that the Veteran is incapable of participating in other than sedentary employment, and that sedentary employment is likewise somewhat limited (by rest requirements flowing from the service connected disability).  What is also noteworthy is that the Veteran's education is limited to the high school level and that his employment experience has been in fields that require manual labor.  Based on the foregoing, and resolving remaining reasonable doubt in the Veteran's favor, the Board finds that that it is reasonably shown that by virtue of his service connected disabilities the Veteran is precluded from participating in any substantially gainful employment consistent with his education/training  and experience, and that a TDIU rating is warranted.



ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


